UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-174222 Puissant Industries, Inc. (Exact name of Registrant as specified in its charter) Florida 27-0543309 (State of incorporation) (IRS Employer ID Number) 3701 Edmonton Road, P.O. Box 351, Columbia, Kentucky 42728 (Address of principal executive offices) Telephone 270-385-9877 (Registrant’s telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) All Correspondence to: Brenda Lee Hamilton, Esquire Hamilton & Associates Law Group, P.A. 101 Plaza Real Suite 201 S Boca Raton, Florida 33432 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of June 30, 2012 there were 6,038,000 of common stock, par value $0.001 per share, outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Statements of Financial Condition at June 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the three month periods ended June 30, 2012 and 2011 (unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity for the three month period ended June 30, 2012 and the year ended December 31, 2011 5 Consolidated Statements of Cash Flows for the three month periods ended June 30, 2012 and 2011 (unaudited) 6 Notes to consolidated financial statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II 28 Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 2 PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Puissant Industries, Inc. Consolidated Statements of Financial Condition June 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Prepaid expenses Total current assets Other assets Land leases and unproved properties Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts and accrued expenses payable $ $ Notes payable, current portion Due related parties Total current liabilities Long-term debt - - Notes payable, less current portion Total liabilities Stockholders' equity Preferred stock, $0.001 par value; 10,000,000 authorized, none outstanding at December 31, 2011 Common stock, $0.001 par value; 90,000,000 sharesauthorized, 6,041,800 and 50,000 issued and outstanding at June 30, 2012 and December 31, 2011, respectively Paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) Total liabilities and stockholders' equity $ $ The accompanying footnotes are an integral part of these financial statements. 3 Puissant Industries, Inc. Consolidated Statements of Operations Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Royalty revenue $ $
